                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                               Case No.: 2:18-CR-37-3FL



UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )        ORDER TO SEAL
                                       )
MALIK SHAWN MAYNARD,                   )
                Defendant              )




       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 270 be sealed until such time as requested

to be unsealed by Defense Counsel.



                 12th day of _____________,
       This the _______        February     2020.



                                           ____________________________________
                                           The Honorable Louise W. Flanagan
                                           United States District Judge
